                                   1

                                   2

                                   3

                                   4                                     UNITED STATES DISTRICT COURT

                                   5                                    NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     WENDELL COLEMAN,                                    Case No. 18-cv-04751-SI
                                   8                       Plaintiff,
                                                                                             ORDER RE. SERVICE OF PROCESS
                                   9             v.

                                  10     NAPA COUNTY DEPARTMENT OF
                                         CORRECTIONS, et al.,
                                  11
                                                           Defendants.
                                  12
Northern District of California
 United States District Court




                                  13          This matter is now before the court to address a service of process problem. On April 1,

                                  14   2019, service of process was ordered on two defendants at the Napa County Jail: correctional officer

                                  15   Merrill and correctional lieutenant Wilson. Docket No. 13. The Marshal later reported that he was

                                  16   unable to serve process on these defendants because someone at the front desk of the jail said “they

                                  17   do not accept civil summons for C.O.s.” Docket Nos. 16 and 17. Court staff later made inquiries

                                  18   and learned from a supervisor at the Napa County Department of Corrections that the front desk

                                  19   should accept service of process if the summonses were reissued.

                                  20          Accordingly,

                                  21                  1.         The clerk shall issue new summonses and the United States Marshal shall

                                  22   serve, without prepayment of fees, the summons, and a copy of the amended complaint, and a copy

                                  23   of the April 1, 2019 order, and a copy of this order upon correctional officer Merrill and correctional

                                  24   lieutenant Wilson, both of whom apparently are on the correctional staff at the Napa County Jail.

                                  25                  2.         The briefing schedule for dispositive motions is now reset as follows:

                                  26   Defendants must file and serve their motion for summary judgment or other dispositive motion no

                                  27   later than January 31, 2020. Plaintiff must file and serve his opposition to the motion for summary

                                  28   judgment or other dispositive motion no later than February 28, 2020. If defendants wish to file a
                                   1   reply brief, the reply brief must be filed and served no later than March 13, 2020.

                                   2

                                   3          IT IS SO ORDERED.

                                   4   Dated: December 6, 2019

                                   5                                                   ______________________________________
                                                                                       SUSAN ILLSTON
                                   6                                                   United States District Judge
                                   7

                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
